Exhibit 10.2

 

ALKERMES, INC LETTERHEAD

 

February 10, 2012

 

Mark P. Stejbach

4260 Erica Drive
Doylestown, PA  18902

 

Dear Mark:

 

I am pleased to offer you the position of Senior Vice President and Chief
Commercial Officer, Alkermes, Inc., reporting to Shane Cooke.

 

1.               Effective Date:  The effective date of your full-time
employment with the Company will be February 28, 2012.

 

2.               Compensation:  Your compensation is subject to approval by the
Compensation Committee (the “Compensation Committee”) of the Board of Directors
of Alkermes plc (“Parent Company”) and this paragraph is conditioned upon its
approval of the following terms. You will be eligible for the following base
salary and target performance pay. Your base compensation will initially be
$350,000 per annum.  You will be paid biweekly in accordance with the Company’s
payroll procedures.  You will be eligible to participate in the Parent Company
reporting officer performance pay plan for fiscal year 2013.  Your performance
pay range under that plan will be 0 to 100% of your base compensation and your
target performance pay will be 50% of your base compensation at the time of
determination of performance pay under the plan.  Your actual performance pay
will be based on individual and Parent Company performance.  You will be
eligible for a base salary review in October 2012 as part of the merit review
process for reporting officers.

 

3.               Benefits:  You and your dependents will be eligible for the
Company’s standard medical, dental, vision and disability income benefits, life
insurance equal to two times your annual salary, subject to applicable caps, and
supplemental life insurance benefits.  You will also be able to participate in
the Company cafeteria plan for medical and/or dependent care expenses at the
start of your employment.  You will be able to participate in the Company’s
401(k) plan on your date of hire. The Company will match you dollar for dollar
on the first 1% of your eligible compensation and $0.50 on the dollar on the
next 5% of your eligible compensation, for a total match of 3.5% of
your eligible compensation, subject to applicable caps.  Vacation accrual will
be at the rate of 160 hours (4 weeks) per year.  Standard paid holidays will be
observed.  After six (6) months of employment you will be eligible to
participate in our tuition reimbursement plan.  The Company reserves the right
to modify its employee benefits programs from time-to-time.

 

4.               Equity Participation, Vesting of Stock:  Subject to the
approval of the Compensation Committee, you will be granted a ten (10) year
stock option exercisable for 100,000 shares of

 

--------------------------------------------------------------------------------


 

Parent Company common stock.  The Compensation Committee generally meets once
per month to approve grants for employees who began employment at the Company
during the previous month. The price of the option will be the closing price of
the stock on the date of grant.  This option grant will vest ratably over four
(4) years on the anniversary of your stock option grant date, provided that you
remain employed by the Company. You will receive a stock option grant
certificate(s) after the date of grant which will include the grant price and
vesting schedule.  In the event of termination of your employment for any
reason, vesting shall cease.  We will provide you with a copy of the Parent
Company’s Stock Option and Incentive Plan for complete details.

 

5.               Employment Period:  Your employment with the Company will be
at-will, meaning that you will not be obligated to remain employed by the
Company for any specified period of time; likewise, the Company will not be
obligated to continue your employment for any specific period and may terminate
your employment at any time, with or without cause. Your employment agreement
will contain standard severance terms applicable to certain executives of the
Company, including that you will receive 12 months’ severance if you are
terminated by the Company without cause or if you terminate your employment with
the Company under certain other conditions, which will increase to 18 months’
severance if such termination occurs within two years of a change in control of
Parent Company.

 

6.               Employment Eligibility Verification:  Please note that all
persons in the United States are required to complete an Employment Eligibility
Verification Form on the first day of employment and submit an original document
or documents that establish identity and employment eligibility within three
(3) business days of employment.  For your convenience, we are enclosing
Form I-9 for your review.  You will need to complete Section 1 and present
original document(s) of your choice as listed on the reverse side of the form
once you begin work.

 

The Company participates in the E-Verify program. E-Verify is a Social Security
Administration/Department of Homeland Security program which allows employers to
electronically verify each new employee’s work authorization using information
provided on Form I-9.   The verification process will occur within three
(3) business days of employment.  If you would like further information
regarding E-Verify, please contact the Company Human Resources department.

 

8.               Proprietary Information, No Conflicts:  You agree to execute
the Company’s standard Employee Agreement with Respect to Inventions and
Proprietary Information and to be bound by all of the provisions thereof.  A
copy is enclosed with this letter.  You hereby represent that you are not
presently bound by any employment agreement, confidential or proprietary
information agreement or similar agreement with any current or previous employer
that would impose any restriction on your acceptance of this offer or that would
interfere with your ability to fulfill the responsibilities of your position
with the Company.

 

2

--------------------------------------------------------------------------------


 

Mark, all of us here at Alkermes are very enthusiastic about the prospect of you
joining the Company and have the highest expectation of your future
contributions.

 

Please indicate your acceptance of the foregoing by signing one of the duplicate
originals of this letter and returning it to me as indicated below no later than
one week from the date of this letter.  After that date, the offer will lapse.

 

Please return this entire letter, with your signature, by fax to my attention at
(781) 890-0486 with the original to follow by mail addressed to me at the above
address and marked confidential.  Due to the confidentiality of this document
please do not fax it back using any other number.  The other duplicate original
is for your records.

 

Yours truly,

 

/s/ Madeline Coffin

 

 

 

 

 

Madeline Coffin

 

 

Vice President, Human Resources

 

 

ALKERMES, INC.

 

 

 

 

The foregoing is signed and accepted as of the date first above written by:

 

 

/s/ Mark P. Stejbach

 

2/15/12

Mark P. Stejbach

 

Date

 

3

--------------------------------------------------------------------------------

 